Citation Nr: 0926118	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to pension benefits that were terminated because 
of administrative error.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran served as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in August 2004 of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines, terminating pension benefits granted in a rating 
decision in August 2002 by the RO in New York, New York.


FINDINGS OF FACT

1. The Veteran's Philippine service as a recognized guerrilla 
does not qualify as requisite service to confer eligibility 
for VA pension benefits.

2. In August 2002, the RO in New York, New York, granted 
pension benefits based on an error of fact or law that was 
outcome determinative.

3. In the period of August 2002 to November 2004, the 
Philadelphia RO adjusted and readjusted pension benefits 
awarded by the August 2002 New York RO based on an error of 
fact or law that was outcome determinative.

4. In August 2004, the Manila RO found clear and unmistakable 
error in the August 2002 rating decision and established that 
the Veteran's service as a recognized guerrilla did not 
entitle him to VA pension benefits.

5. Pursuant to 38 C.F.R. § 3.105, the Manila RO properly 
terminated all future pension benefits to the Veteran 
effective November 1, 2004.




CONCLUSION OF LAW

The service requirements for eligibility for VA pension 
benefits are not met. 38 U.S.C.A. 38 U.S.C.A. §§ 101(2), 107, 
1521, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.105, 3.203, 3.500 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute as to the matter 
of the Veteran's service.  Further, resolution of the appeal 
is dependent on interpretation of the regulations pertaining 
to his eligibility to pension benefits.

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim and 
the VCAA does not apply.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The United States Army Reserve Personnel Center in St. Louis 
Missouri, in a 1991 certified document, received at VA in 
February 2007, reported the Veteran served in the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the Armed Forces of the Unites States from October 
1943 to April 1946.  

While acknowledging that the service resulted from the call 
of the U.S. President in July 1941, the document also noted 
that this service shall not be deemed to have been active 
service in the United States Army.

Documents from the Army of the Republic if the Philippines 
indicate the Veteran service ended in "L" Company, 51st 
Infantry PA in Coron, Palawan, Philippines.  The Veteran, 
however, also served in other units participating in guerilla 
activities.

The record also contains a discharge certificate of the 
Commonwealth of the Philippines, Philippine Army, stating the 
Veteran entered service in August 1942 and was discharged in 
December 1945 from "L" Company, 51st Infantry PA in Coron, 
Palawan, serving with Coron Guerilla (CWW#2V) & Palawan 
Special Battalion, 6th Military District.

In August 2002, the Veteran, then living in New York City, 
filed a claim for pension benefits.  It appears that by this 
time, the Veteran had become a US citizen.

Later that month, the RO granted pension based on the 
Veteran's age as 65 years or older.

In December 2002, the Veteran advised the RO that he was 
returning to the Philippines.

In April 2004, the Veteran requested that his file be 
transferred from the New York RO to the Manila RO.

In August 2004, the Manila RO sent a letter to the Veteran 
noting that pension benefits are not available to recognized 
guerillas and the New York RO granted the Veteran's pension 
in error.  

Pursuant to 38 C.F.R. § 3.105, the Manila RO proposed 
terminating all benefits effective the first day in November 
2004.  The Veteran had been paid from September 2002 to 
October 2004.

On November 2, 2004, the RO sent a letter to the Veteran 
advising him that as of November 1, 2004, all pension 
benefits were discontinued.

On November 10, 2004, the Philadelphia, Pennsylvania RO sent 
a letter to the Veteran.  The letter indicates prior 
correspondence between the Veteran and the Philadelphia RO 
but this correspondence is not contained in the file.  From 
the letter, it appears that the Philadelphia RO determined 
earlier that the Veteran had received an overpayment, but as 
a result of new information from the Veteran, all prior 
benefit levels were restored.  The Philadelphia RO, in charge 
of determining VA overpayments, based its actions upon the 
earlier action by the New York RO.  There is no indication 
the Philadelphia RO knew that the RO Manila office had 
determined that VA erroneously awarded benefits to the 
Veteran and ceased paying the Veteran in November 2004.

In April 2005, the Veteran expressed disagreement that he was 
ineligible for pension benefits.

General Principles

To establish basic eligibility for VA pension, the claimant 
must be a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 1521(j), 1110, 1110; 
38 C.F.R. §§ 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for VA service-connected disability 
compensation, dependency and indemnity compensation, and 
burial benefits, but not for VA pension benefits, which is 
sometimes referred to as VA nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  



Recognized guerrilla service includes service department 
certified recognized guerrilla service. 

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Previous determinations by the RO are final and binding and 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, that is, 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of that prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).)



Analysis

Clearly, the Veteran in the instant case is not seeking 
compensation, that is, the Veteran is not asserting that he 
suffers from a current medical condition that resulted from 
an injury or disease incurred or aggravated by service.  
Instead, the Veteran seeks pension benefits which VA pays 
veterans under different eligibility criteria.  The issue 
before the Board is whether the Veteran has proved he had 
active military, naval, or air service of the type that 
qualifies him for pension benefits.  

The US Army verified that the Veteran had recognized 
guerrilla service from October 1943 to April 1946.  The 
service department's decision on such a matter is conclusive 
and binding upon VA.  VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The Veteran has submitted other documents concerning his 
service for the purpose of establishing entitlement to 
pension, see 38 C.F.R. § 3.203, but the other documents, 
although differing in the relevant dates, all confirm that 
the Veteran served only as a recognized guerilla.

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically excludes service 
such as the Veteran's for purposes of entitlement to pension 
benefits.  Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (per 
curiam).  In other words, the Veteran's service does not 
qualify him for a VA pension, whether as a member of a 
certified recognized guerilla service unit, or through 
unrecognized guerilla service under a recognized commissioned 
officer.  Consequently, the Board finds that there is no 
legal basis for the Veteran's claim for the pension.  As the 
law is dispositive, the claim is denied because of lack of 
legal entitlement.  38 U.S.C.A. §107(a); 38 C.F.R. § 3.40; 
Quiban v. Veterans Admin., 928 F. 2d 1154, 1158 (D.C. Cir. 
1991) reh'g denied (July 18, 1991) (upholding the 
constitutionality of 38 U.S.C.A. § 107(a).)

Here, the previous determination by the RO that the Veteran 
was eligible for pension benefits was clearly and 
unmistakably erroneous as a matter of law.  In a similar 
manner, the Philadelphia RO adjustment of benefits was also 
clearly and unmistakably erroneous since the Veteran was 
never eligible for pension benefits. 

In both instances, the record showed that the Veteran had 
only recognized guerrilla service.  The Board therefore finds 
the errors were clearly and unmistakably erroneous as the 
errors were outcome determinative.  

The rating decision by the Manila RO correctly reversed the 
prior rating decision and after the requisite notice and 
waiting period, terminated any further pension benefits.  

The Veteran argues that since the mistake was made by VA it 
is not fair to correct the mistakes by stopping the payments.  
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The Veteran does not have the requisite service for 
eligibility for VA pension benefits, all future pension 
benefit payments were properly terminated beginning November 
2004, and the appeal is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


